Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 35-55 are pending in the application. Claims 35, 37-42, 50 and 51 are rejected. Claims 36, 43-49 and 52-55 are withdrawn from further consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2022 has been entered.
 
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 10th, 2022.

Response to Amendment / Argument
On page 12 of the response filed August 10th, 2022, Applicant traverses the various art rejections based on the amendments to R4 and R5. While persuasive regarding the rejection over Registry No. 931620-33-6 and to the rejections over claim 37, the remaining rejections each specifically indicated that R4 or R5 can be considered “C1 alkyl amino or –(CH2)xNR7R8” where only the former option was struckthrough in claim 35.
On pages 12 and 13 of the response filed August 10th, 2022, Applicant traverses the provisional double patenting rejection in view of MPEP 804; however, until the instant application is otherwise allowable the provisional rejection is maintained.
All other rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1578083-00-7, which entered STN on April 1st, 2014.
CAS Registry No. 1578083-00-7 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-fluorophenyl)-5-propyl-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image1.png
    415
    684
    media_image1.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is –(CH2)xNR7R8 where x is 1 and R7 and R8 are hydrogen. 

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1584603-48-4, which entered STN on April 15th, 2014.
CAS Registry No. 1584603-48-4 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-fluorophenyl)-5-(1-methylethyl)-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image2.png
    404
    684
    media_image2.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is –(CH2)xNR7R8 where x is 1 and R7 and R8 are hydrogen. 

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1606440-69-0, which entered STN on May 19th, 2014.
CAS Registry No. 1606440-69-0 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(2-chlorophenyl)-5-cyclopropyl-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image3.png
    415
    681
    media_image3.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C0-alkyl-R10 where R10 is a 3-membered ring and one of R4 and R5 is C6 cycloalkyl and the other is –(CH2)xNR7R8 where x is 1 and R7 and R8 are hydrogen. 

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1833984-41-0, which entered STN on December 21st, 2015.
CAS Registry No. 1833984-41-0 is drawn to N-(2-amino-1-cyclohexylethyl)-1-(3-fluorophenyl)-5-(1-methylethyl)-1H-1,2,4-triazole-3-carboxamide hydrochloride, which has the following structure:

    PNG
    media_image4.png
    406
    681
    media_image4.png
    Greyscale
.
The prior art structure would at least be embraced by the variables of claim 35 where G1 bearing R2 is C, G1 bound to the amide is C and the remaining G variables are N, R1 is phenyl, A is halogen, n is 1, R2 is C3-alkyl and one of R4 and R5 is C6 cycloalkyl and the other is –(CH2)xNR7R8 where x is 1 and R7 and R8 are hydrogen. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35, 37-42, 50 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and 9-17 of copending Application No. 17/637,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite subject matter that reads the instant claims. Claim 1 of the copending case recites a method of treating idiopathic pulmonary fibrosis by administering an apelin receptor agonist where claim 9 of the copending case recites (3S)-N-cyclobutyl-3-({5-cyclopentyl-1-[2-(trifluoromethyl)phenyl]-1H-1,2,4-triazol-3-yl}formamido)-5-(piperidin-1-yl)pentanamide on page 37 of 41 of the claim set dated February 23rd, 2022. The compound is recited as the second compound in instant claim 40 and further reads on instant claims 35, 37 (Formula III) where R1 is phenyl, n is 1, A is C1 haloalkyl, R2 is R10 where R10 is cyclopentyl, R3 is hydrogen, one of R4 and R5 is C2 alkyl heterocycloalkyl and the other is –(CH2)xxCONR7R8 where xx is 2, one of R7 and R8 is hydrogen and the other is cyclobutyl. Regarding instant claim 38 that encompasses different groups as A, claim 7 of the copending case discussed various options including alkoxy, alkoxy aryl and halogen. Regarding instant claim 39 that encompasses R2 options of C6 cycloalkyl instead of C5, claim 7 of the copending teaches that the corresponding ring can be 3 to 8-membered. Regarding instant claims 41 and 50, a person having ordinary skill in the art would be motivated to add an excipient for ease of administration. Claims 42 and 51 only recite intended uses that do not limit the scope of compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626